                    UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK

                           JUDGMENT IN A CIVIL CASE

____________________________________________

TYLER VAN LEWIS,

                                    Plaintiff,

       vs.                                                       5:18-CV-1128
                                                                 (MAD/ATB)

NICOLE KYLE, District Attorney;
KRITSYNA S. MILLS, District
Attorney; CINDY F. INTSCHERT,
District Attorney; JERRY D.
GOLDEN, Watertown Police Detective,

                              Defendants.
____________________________________________

Decision by Court. This action came to trial or hearing before the Court. The issues have been
       tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that Magistrate Judge Baxter's April 2, 2019 Report-
Recommendation is ADOPTED in its entirety; and the Court further ORDERS that Plaintiff's
Amended Complaint (Dkt. No. 8) is DISMISSED with prejudice; and the Court further
ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close this
case, all of the above pursuant to the Memorandum-Decision and Order of the Honorable Judge
Mae A. D’Agostino, dated the 16th day of August, 2019.

DATED: August 16, 2019




                                                   s/Britney Norton
                                                   Britney Norton
                                                   Deputy Clerk
